PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/852,339
Filing Date: 17 Apr 2020
Appellant(s): Apple Inc.



__________________
James Y.C. Sze
Registration No. 43,943
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 7, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 7, 2022 was filed after the mailing date of the advisory action on January 14, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 12, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Claim 1
	On page 6 of the Appeal Brief, the Appellant argues that the Office fails to make the prima facie case of obviousness, specifically the prior art combination fails to teach (heat) temperature compensation of pixels when a white point condition occurs.
	The Office disagrees. Although Kim is directed to an OLED and Watanabe is directed to an LCD, an LCD display has a LED backlight. Marcu teaches displays such as LCDs, CRTs, and OLEDs have a color response that changes as the display operates due to the physical temperature of the display as it reaches a steady operating temperature (¶4-5). The Appellant argues on page 6 of the Appeal Brief that white point and thermal temperature are entirely different concepts, despite the common use of the word temperature, however argues that the claim limitations are directed to (heat) temperature compensation of pixels when a white point condition occurs which Marcu clearly teaches in paragraph 5, namely how a display’s white point may shift as the physical temperature of the display reaches a steady operating temperature (¶5)- although white point and thermal temperature are different concepts they are related since white point shifts due to temperature conditions. The Appellant argues on page 6 that “despite the common use of the word “temperature”, it is understood by one skilled in the art that thermal temperature and image temperature are entirely different concepts”. As already state above, although image temperature (display’s color temperature, also includes white point) and thermal temperature are different concepts they are related since color response shifts due to temperature conditions. Kim, Watanabe, and Marcu all teach measuring display panel temperature through the use of sensors and therefore are directed to adjustments to the output image due to the effects of thermal temperature. Marcu is clearly cited to teach the effects of thermal temperature on image temperature/displayed color temperature (¶31-35), therefore the cited combination teaches the conditionality of thermal temperature compensation based on a white point condition.

	Claim 2
	The Appellant argues on page 7 of the remarks that the teaching of Marcu in paragraph 39 reveals that the adjustment values (compensation) was applied, which contradicts the claim.
	The Office disagrees. Marcu teaches in paragraph 34 that “applying the adjustment values to either the input RGB or to the gain of each RGB channels, the displayed colors may approximate the desired output and thus remain relatively constant as the display warms up and changes temperature”. However, review of fig. 2 and paragraph 31 indicates that eventually there will be a time where the time t2 is reached and the physical display temperature increases to a stable value, where the white point correlates to a color temperature of approximately 7000 Kelvin, therefore adjustment is unnecessary and an uncompensated output frame is outputted to the display panel.

	Claims 3 to 7
	The Appellant argues on page 7 of the Appeal Brief, that the word "threshold" is not found in within the Marcu reference at all, nor is the number 6500K. The Office disagrees. Review of figure 4B shows that any temperature below 6700K requires adjustment which includes 6500K. Although Marcu does not explicitly mention the word threshold, one of ordinary skill in the art would recognize that adjustment of values occur between 5600K and 6700K, therefore 6500K is included in the range. The Appellant makes similar arguments for dependent claims 4-7, the same/similar reasoning applies.

	Claim 5
	The Appellant argues on page 8 of the Appeal Brief, that the word "hysteresis" is not found within the Marcu reference at all. The Office disagrees. Fig. 1 of Marcu is similar to Fig. 6 of the instant application in which the Appellant makes reference to hysteresis centering around a particular value, the same can be said of figure 1, at 6700K, see paragraph 28 of Marcu.

	Claim 21
	The Appellant argues on page 9 of the Appeal Brief, that the prior art combination fails to teach (heat) temperature compensation of the pixels when a frame rate of a display panel condition occurs.
	The Office disagrees. The claim limitations merely indicate that “when a first threshold condition based on the frame rate of the display occurs: receive a received image frame and output a compensated output frame to the display panel”. There is no requirement that the temperature of the pixels must be compensated because of the frequency at which the pixels are driven. Henzen teaches that temperature affects the frequency at which the pixels are driven (column 2, lines 10-19). Kim and Watanabe, both teach measuring display panel temperature through the use of sensors and are directed to adjustments to the output image due to the effects of thermal temperature. Therefore it is appropriate to combine the teachings of Kim, Watanabe, and Henzen such that thermal temperature compensation is based on a frame rate condition since temperature affects both the frequency at which the pixels are driven and the output image that is displayed.

	Claims 8-11
	The Appellant argues on page 10 of the Appeal Brief, that the Henzen reference does not teach the first threshold condition is when the frame rate is greater than 30 frames per second. The Office disagrees. Figure 2 of Henzen shows the temperature dependence of characteristic voltages of the display device by adapting the frequency at which pixels are driven and teaches in column 3, lines 24-26 that in a region 30 the deviation is more than 5% from the value at 25 degree C and 100 Hz. The Appellant makes similar arguments for dependent claims 9-11, the same/similar reasoning applies.

	Claim 22
	The Appellant argues on page 12 of the Appeal Brief, that the prior art combination fails to teach (heat) temperature compensation of pixels when a luminescence of the display panel condition occurs. The Office disagrees. The claim limitations only require that “a pixel drive compensator is configured to, when a first threshold condition based on a luminescence of the display panel occurs: receive a received image frame and output a compensated output frame to the display panel”, not requiring the compensated output to be based on a luminance of the display panel. The Appellant also argues that Claim 22, recites, among other things, conditional thermal temperature-based overdrive compensation when a frame rate condition occurs. The Office disagrees. Claim 22 indicates a first threshold condition based on a luminescence of the display panel, not frame rate. Bell teaches color conditions such as correlated color temperatures and luminance of the ambient light affects the output image (¶23). Therefore it is appropriate to combine the teachings of Kim, Watanabe, and Bell such that thermal temperature compensation is based on a luminance of the display since temperature affects both the color conditions and the output image that is displayed.

Claims 12 and 13
The Appellant argues on page 13 of the Appeal Brief, that the Bell reference does not teach the concept of the first threshold condition is that luminance of the display panel is less than 120 nits. The Office disagrees. Bell teaches in paragraph 57 that increased display luminance is applied when an increase in a range of between about 50-150 Cd/m.sup.2 is detected in a predetermined time period of between 0 and 10 second which is inclusive of 120 nits and includes values less than 120 nits. Additionally, 120 nits = 120 cd/m2. The Appellant makes similar arguments for dependent claim 13, the same/similar reasoning applies.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DONNA V Bocar/Examiner, Art Unit 2621                                                                                                                                                                                                        
Conferees:
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621      
                                                                                                                                                                                                  	/AMARE MENGISTU/               Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.